                         Case 13-36124 Document 101 Filed in TXSB on 10/11/18 Page 1 of 5
     Fill in this information to identify the case:


   Debtor 1          Filemon Perez
   Debtor 2

   United States Bankruptcy Court for the:   Southern District of Texas, Houston Division              District of       TX
                                                                                                                         (State)

   Case Number                  1336124



Official Form 410S1
                                                                                                                                                      12/15
Notice of Mortgage Payment Change
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's principal residence,
you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to your
proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of Creditor:                                                                           Court claim no. (if known):                5
Balbec Chalet


                                                                                            Date of payment change:                                  11/01/2018
                                                                                            Must be at least 21 days after date of
                                                                                            this notice

Last four digits of any number you use to identify the
debtor’s account:                                                  1910                     New total payment:                                        $1,400.16
                                                                                            Principal, interest, and escrow, if any



Part 1: Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
        No
        Yes      Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the
                 basis for the change. If a statement is not attached, explain why: ________________________________________________________
                 Current escrow payment:                         $596.67            New escrow payment:                               $758.89
Part 2: Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's variable-rate account?
        No
        Yes      Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                 attached, explain why: ________________________________________________________________________________________

                 Current interest rate:                                                            New interest rate:
                 Current principal and interest payment:                                           New principal and interest payment:

Part 3: Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No

       Yes      Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                agreement. (Court approval may be required before the payment change can take effect.)

                Reason for change: ________________________________________________________________________________________
                Current mortgage payment:                         New mortgage payment:




Official Form 410S1                              Notice of Mortgage Payment Change                                                                  page         1
    Debtor 1                 Case
                          Filemon    13-36124
                                  Perez                Document 101 Filed in TXSB on 10/11/18 Page 2 of 5
                                                                                           Case Number (if known)   1336124
                          First Name      Middle Name            Last Name




Part 4: Sign Here
 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
 number.
 Check the appropriate box.

      I am the creditor

      I am the creditor’s authorized agent. (Attach copy of power of attorney, if any.)


 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.

 /s/ Stephanie St. Martin-Ancik                                                           Date       10/11/2018
 Signature



 Print                    Stephanie St. Martin-Ancik                                      Title    Bankruptcy Case Manager

 Company                  Shellpoint Mortgage Servicing

 Address                  PO Box 10826


                          Greenville                                       SC                29603-0826


 Contact phone            (800) 365-7107                                          Email     mtgbk@shellpointmtg.com




Official Form 410S1                               Notice of Mortgage Payment Change                                                      page   2
Case 13-36124 Document 101 Filed in TXSB on 10/11/18 Page 3 of 5
Case 13-36124 Document 101 Filed in TXSB on 10/11/18 Page 4 of 5
                Case 13-36124 Document 101 Filed in TXSB on 10/11/18 Page 5 of 5


Shellpoint Mortgage Servicing                              Phone Number:            (800) 365-7107
PO Box 10826                                               Fax:                     (866) 467-1137
                                                           Email: mtgbk@shellpointmtg.com
Greenville, SC 29603-0826



RE: Debtor 1 Filemon Perez
    Debtor 2
Case No:    1336124
PROOF OF SERVICE
I certify that a copy of the foregoing documents were served upon the following persons electronically or by mail via the U.S. Postal
Service, postage prepaid or by personal delivery, at their scheduled addresses on this day, 10/11/2018.

Southern District of Texas, Houston Division
P.O. Box 61010
Houston, TX 77208



William E. Heitkamp
Office of Chapter 13 Trustee
9821 Katy Freeway
Suite 590
Houston, TX 77024

Eloise A Guzman
8225 Gulf Freeway
Houston, TX 77017



Filemon Perez

15419 Day Trip Trl
Cypress TX 77429



/s/ Stephanie St. Martin-Ancik
